DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Response to Amendment
Applicant’s amendment of 12/29/2021 does not place the Application in condition for allowance.
Claims 1-10 are currently pending.  In response to Office Action mailed on 09/30/2021, Applicant has amended claim 1.   Claims 1-5 and 8 are withdrawn from consideration as being part of non-elected invention.
Status of the Rejections
Due to Applicant’s amendment of claim 6, all rejections from the Office Action mailed on 03/31/2021 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the particles" in line 6 or 8.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the powder particles”.
Claim 6 recites the limitation "the compound" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the organic compound”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sadatomi et al. (US 7,002,071 B1).
Regarding claim 6, Sadatomi teaches a method of making a semiconductor sintered body (see example 7) comprising the steps of:
a step of preparing powder particles including silicon or a silicon alloy (see example 7 – pulverizing high purity silicon in a stamp mill and ball mill to form powder particles) and having an average particle size of 1-10 micron (example 7);
a step of forming a coating including of an organic compound (the power particles are milled in xylene solvent some of which remain, and thus xylene reads on instant claimed organic compound) including a dopant element (carrier generating dopants – example 7 and table 13), on a surface of the powder particles (powder particles) by dispersing (pulverized particles will be dispersed) the powder particles in a solvent (xylene – example 7), adding the compound including the dopant element (carrier generating dopants – example 7 and table 13), mixing and removing the solvent by decompressing (hot pressing reads on instant claimed decompression) (example 7), and 
a step of sintering the powder particles with the coating formed on the surface to obtain a semiconductor sintered body (example 7 – sintering at 1325 K).
It is noted that claimed particle size (1 micron or less) overlaps with the disclosed range (1-10 micron). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Sadatomi teaches that the powder particles are milled with a solvent such as xylene (see example 7). It is the examiner’s position that a solvent such as xylene, some of which will remain present on the surface of the silicon particles, meets the claimed organic compound and solvent on the surface of the powder particles.
Regarding claim 7, Sadatomi further teaches that the dopant element is phosphorus (see example 7 and table 13).
Regarding claim 9, Sadatomi further teaches that the step of sintering is performed at 1325K or 1052oC (see example 7), which reads on instant claimed sintering temperature of 900oC or higher.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sadatomi et al. (US 7,002,071 B1) as applied to claim 6 above, and further in view of Reifenberg et al. (US . 2014/0116491 A1).
Regarding Claim 10, Sadatomi teaches a method of producing a sintered silicon semiconductor as discussed above.  However, Sadatomi fails to teach that the sintering is specifically spark plasma sintering.
Reifenberg, like Sadatomi, teaches a method of producing a sintered, silicon semiconductor body for thermoelectric materials (see, e.g., abstract).  Reifenberg teaches that spark plasma sintering may be used (see paragraph 5).
Therefore, it would be obvious to one of ordinary skill in the art to modify the method of Sadatomi by using a sintering using a SPS process, because spark plasma sintering is recognized .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 6-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-27 of copending Application No. 16/612,850 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application encompass all the limitations of the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments with respect to claims 6-7 and 9-10 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
Applicant argues that example 8 of Sadatomi fails to disclose the step of coating of an organic compound including a dopant element on a surface of the particles by dispersing the powder particles in a solvent, adding compound including the dopant element, mixing, and removing the solvent by decompression.


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721